DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 10-12, 14-20 and 24-36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination a phased antenna array configured to receive a signal from a wireless device via a plurality of beams, the plurality of beams defining a field of view of said phased antenna array, the field of view having a plurality of cells and each of the plurality of beams is associated with one of the plurality of cells within the field of view of said phased antenna array; and a processing device detecting the signal within the field of view of said phased antenna array and determining a coarse geographic location within the field of view of the wireless device when the wireless device is within the field of view of said phased antenna array, wherein each of the plurality of beams has a beam frequency, and said phased antenna array detects a signal from the wireless device within the beam frequency, wherein the signal can be a weak signal less than 1 Watt and 0 db gain. 

Regarding claim 27, the prior art of record fails to teach or suggest alone, or in combination a phased antenna array configured to receive a signal from a wireless device via a plurality of beams, the plurality of beams defining a field of view of said phased antenna array, the field of view having a plurality of cells and each of the plurality of beams is associated with one of the plurality of cells within the field of view of said phased antenna array; and a processing device detecting the signal within the field of view of said phased antenna array and determining a coarse geographic location within the field 

Regarding claim 34, the prior art of record fails to teach or suggest alone, or in combination a phased antenna array configured to receive a signal from a wireless device via a plurality of beams, the plurality of beams defining a field of view of said phased antenna array, the field of view having a plurality of cells and each of the plurality of beams is associated with one of the plurality of cells within the field of view of said phased antenna array; and a processing device detecting the signal within the field of view of said phased antenna array and determining a coarse geographic location within the field of view of the wireless device when the wireless device is within the field of view of said phased antenna array, wherein said processing device measures signal delay relative to what is expected at a center of a respective one of the plurality of cells to further define the coarse geographic location based on contours of constant relative delay. 

Regarding claim 35, the prior art of record fails to teach or suggest alone, or in combination a phased antenna array configured to receive a signal from a wireless device via a plurality of beams, the plurality of beams defining a field of view of said phased antenna array, the field of view having a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                          September 15, 2021